     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 1 of 14   1
     L32KWESC

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    WESCO INSURANCE COMPANY,
     et al.,
4
                      Plaintiffs,
5
                 v.                               18 CV 3771 (PGG)(OTW)
6                                                 Remote Conference
     PERSONNEL STAFFING GROUP, LLC,
7
                      Defendant.
8
     ------------------------------x
9                                                 New York, N.Y.
                                                  March 2, 2021
10                                                11:00 a.m.

11   Before:

12                             HON. ONA T. WANG,

13                                                Magistrate Judge

14                                 APPEARANCES

15   FREEBORN & PETERS LLP
          Attorneys for Plaintiffs
16   BY: ANDREW J. COSTIGAN

17   SPERLING & SLATER PC
          Attorneys for Defendant
18   BY: NATHAN ANDREW SHEV
          -and-
19   TANNENBAUM HELPERN SYRACUSE & HIRSCHTRITT LLP
     BY: CARL FREDERICK REGELMANN
20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 2 of 14    2
     L32KWESC

1              (The Court and all parties appearing telephonically)

2              (Case called)

3              MR. COSTIGAN:    This is Andrew Costigan, appearing for

4    the plaintiffs.

5              MR. SHEV:    This is Nathan Shev, appearing for

6    Defendant PSG.

7              MR. REGELMANN:    This is Carl Regelmann, for Defendant

8    PSG.

9              THE COURT:    All right.   Good morning, everyone.

10             We are here for a status conference.       We are

11   proceeding by telephone due to the COVID-19 pandemic.         This is

12   a public line and should be treated like my virtual courtroom.

13   I expect the same decorum on the line that I expect in my

14   courtroom, although, having had several settlement conferences

15   with you all, I don't expect this to be a problem with you.

16   And because this is a public line, we should all expect that

17   members of the press or public may be on the line on a

18   listen-only basis.

19             We do have a court reporter on the line; that is

20   Mr. Walker.   He may interrupt from time to time if he can't

21   hear you or if somebody is speaking too quickly.         And at the

22   end of the conference, I am going to request that the parties

23   order a copy of the transcript and share the cost so that we

24   can all literally be on the same page.

25             As Mr. Walker may have let you know, but I will remind


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 3 of 14   3
     L32KWESC

1    you all, any recording or rebroadcasting by anyone else on this

2    line is strictly prohibited.      Please stay on mute when you're

3    not talking so that we have as clear a transcript as possible.

4    Please say your name when you start speaking, and, obviously,

5    please don't interrupt each other.

6              I will also add, although this may not be the case

7    with today's conference, that I do generally encourage junior

8    or less experienced attorneys to speak, and I place no limit on

9    the number of attorneys who can speak at the conference.

10             We had held several settlement calls last fall and

11   this winter, until it became clear that the parties may need

12   some more discovery before potentially talking about settlement

13   again or in order to move forward in the case on its merits.

14             I have reviewed your joint status letter, and there

15   seemed to be globally two issues.      One is whether, and how

16   much, discovery should be taken from PSG, who's the defendant,

17   and the breadth and the scope of the anticipated subpoenas to

18   third parties.

19             I will say that, in preparation for this conference, I

20   was going over my notes from both our settlement conferences

21   but then actually going all the way back to our last public

22   conference in the summer of 2020, and this feels a little bit

23   like Groundhog Day because it seems like we were talking about

24   these same issues, in other words, whether there was certain

25   discovery still to be gotten from PSG — I understand PSG is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 4 of 14     4
     L32KWESC

1    objecting — and then also, if we're talking about subpoenas

2    there is likely some kind of objection to the breadth and the

3    scope.

4              So, before I ask either side to speak, I just wanted

5    to confirm the following:     Because I know we've gone over a lot

6    of ground in private on the settlement conferences, when we do

7    talk about end clients, maybe somebody can start and talk about

8    whether we're all on the same page as to what the definition of

9    end client is in this context, and if it's really the discovery

10   from the end clients about the employees and where they were

11   placed that is really what plaintiff is trying to get at this

12   point.

13             Mr. Costigan, you can go first.      Thank you.

14             MR. COSTIGAN:    Yes.    This is Andrew Costigan.    Thank

15   you, your Honor.

16             Ultimately, I don't anticipate that we will need

17   discovery from end clients.       We do have a somewhat complicated

18   chain here because PSG places its employees with end clients,

19   some just on its own, clients of its own, and we have that

20   production.   And then there is also the issue of the majority

21   of its employees being placed by other staffing companies with

22   end clients of those staffing companies, and that information

23   we don't have.

24             One complicating issue is that there's another set of

25   employees who are placed by staffing companies who themselves


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 5 of 14   5
     L32KWESC

1    were contacted by a staffing company other than PSG.         And there

2    are additional links in the chain, potentially, where an

3    employee is essentially getting business from a staffing

4    company other than the staffing company directly in contact

5    with PSG and in place for that staffing company's clients.

6              THE COURT:   All right.

7              How many employees are we talking about here?

8              MR. COSTIGAN:    Well, it's in the ballpark of, I

9    believe, 29,000 -- I'm sorry, 39,000, and about three-quarters

10   of those, or about 29,000, are at issue in terms of being

11   placed by staffing companies other than PSG.

12             THE COURT:   Okay, all right.

13             Can I hear from defendants about just whether this is

14   the general understanding of what the discovery that is still

15   remaining, please?

16             MR. SHEV:    Yes, your Honor.    This is Nathan Shev, for

17   PSG.

18             That is the general understanding.       The end client is

19   the entity that receives the staffing employee for work, and

20   the issue is that PSG, because they don't place the staffing

21   employee for -- they don't place all the staffing employees

22   themselves directly; some are placed by third parties, they

23   don't have the identities of those end clients.        So that's the

24   discovery that's being sought from the staffing company that

25   actually made the placements.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 6 of 14   6
     L32KWESC

1              THE COURT:    All right.

2              I guess my next question is:      Can you tell me a little

3    bit about the range, in terms of numbers of employees, that

4    these other potential subpoena recipients have placed?         Of the

5    29,000, are the majority of them or a large number of them

6    predominantly placed by two or three potential staffing

7    companies, or is it like every potential third-party-subpoena

8    recipient placed the same number of employees, or something

9    else?

10             MR. SHEV:    Your Honor, this is Nathan Shev again.

11             It varies by staffing clients, so some are smaller

12   much smaller than others.       At one point, we discussed issuing a

13   smaller -- a subset of the subpoenas, having plaintiffs issue a

14   subset of the subpoenas.     For example, five staffing clients we

15   found would account for 28 percent, roughly, of the 29,000

16   employees.   But it varies depending on what staffing client

17   you're talking about.

18             THE COURT:    Okay.

19             So, let's go back.      Let's take this a little bit out

20   of order from your status letter, which I'm hoping can resolve

21   some of the easier stuff, because I think the subpoena issue —

22   the forms, scope, breadth, timing all of that — is going to be

23   a little bit more complicated, but I understand that plaintiff

24   is seeking more discovery from PSG?       That's what I read from

25   the letter, but from what you're telling me right now, I'm not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 7 of 14   7
     L32KWESC

1    sure that that's still on the table.       If that's not on the

2    table anymore, let's just remove it and start talking about the

3    subpoenas.

4              MR. COSTIGAN:    Your Honor, this is Andrew Costigan.

5    It is on the table.    And our view of this is, much of this

6    discovery really should just come from PSG.        Certainly, the

7    material that they do have, they should produce instead of

8    having --

9              THE COURT:   Mr. Costigan, I'm going to interrupt you

10   right now because this is sounding like you're reading from a

11   transcript from last summer.

12             What is the discovery that you are seeking, or would

13   be seeking, now from PSG?      And how does that get you to an

14   understanding of where the remaining 29,000 employees ended up

15   getting staff?

16             MR. COSTIGAN:    Well, one of the things we're looking

17   for is the communications that PSG had with its staffing

18   companies, staffing company customers, that relate to the

19   employees and where they're being placed.

20             THE COURT:   Okay.    So why not get that from the -- I

21   understand that we may be opening a completely different can of

22   worms right now, but what I'm hearing is that PSG doesn't have

23   that information but the staffing companies might.         So, why is

24   this not duplicative and maybe more complicated than trying to

25   get that information from what we'll call PSG's staffing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 8 of 14    8
     L32KWESC

1    clients?

2               MR. COSTIGAN:   This is Andrew Costigan again.

3               We're looking, in addition, for the communications

4    that PSG had with the staffing companies when it said it was

5    trying to get them to turn over this information.

6               THE COURT:   But why?   Why does that get you to the

7    ultimate information that you're trying to get?        I understand

8    you're doing this discovery on discovery.        I'm not inclined to

9    put that in front of the information about the employees and

10   the end clients.    So you have to give me a reason why that's

11   more important than talking about the subpoenas.

12              MR. COSTIGAN:   Well, ultimately, it comes down to

13   this:   The reason we have this issue in the first place is

14   because PSG told us, on their insurance application, that they

15   don't place their employees with other employers or have them

16   perform work for other businesses or subsidiaries.         Obviously,

17   the issue we're facing now wouldn't exist if those

18   representations had been true.

19              THE COURT:   Okay.

20              I thought the information that you were seeking was

21   whether certain employees had actually been misclassified so

22   that the premium that was calculated was actually incorrect.

23              MR. COSTIGAN:   Yes, we are.

24              THE COURT:   Okay.   But what you're just telling me now

25   sounds more like a breach-of-contract claim against PSG about


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 9 of 14   9
     L32KWESC

1    some representations underlying the contract that you had with

2    PSG, which seems like it wouldn't relate to where the employees

3    were being placed.

4              MR. COSTIGAN:    It doesn't relate to where the

5    employees are being placed, but we are looking for information

6    that explains the breach of contract, and we're looking for an

7    explanation of PSG's corporate relationship with the companies

8    that it represented on the insurance application were d/b/a's

9    of itself.   And we're also looking to get the communications

10   between PSG and its insurance agent about the scope of the

11   insurance contracts that were issued because when PSG issued

12   insurance certificates to other staffing companies and to its

13   own clients, it was misrepresenting the scope of the insurance,

14   including provisions that don't exist in our policies.

15             MR. SHEV:    Your Honor, may I interject?

16             THE COURT:   Go ahead.

17             MR. SHEV:    This is Nathan Shev.

18             Most of what I'm hearing is pretty new to me.        It was

19   not raised at all in the complaint, or in discovery, or even

20   more recently.    Much of this we're hearing for the first time

21   now or for the first time in the past month and a half, since

22   around the time of the settlement conference.        The d/b/a issue

23   is a brand new issue that's being raised based on policy

24   application documents that were reviewed as part of their

25   underwriting process, and apparently they found nothing wrong


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 10 of 14   10
     L32KWESC

1    with it then.

2              And certificates of insurance?       I'm not sure what that

3    refers to.    We did not discuss that.

4              It seems to me that this is an effort to broaden the

5    scope of this case entirely and it's going beyond the premium

6    calculation, because they're afraid it might not work out for

7    them.

8              THE COURT:    All right.

9              I have to say, this is new to me too, because I had

10   thought that we were talking about — and had come into this

11   conference expecting that we would be talking about — getting

12   information on where the employees had been placed, getting

13   basically end clients' information, so that we could have a

14   better understanding of where, and whether, and how, premium

15   might have been miscalculated, or had been calculated

16   incorrectly.    And I'm still not seeing how the discovery that

17   Wesco seems to want from PSG relates to the incorrect

18   calculation of premium, which is what we've been talking about

19   for the last nine months.

20             So, let me take a look at what's going on.

21             I have another conference on at 11:30.        What I'm going

22   to do is, I'm going to put the parties' counsel in a breakout

23   room for five minutes, and I'm going to bring you back.          During

24   that five minutes, you need to talk about whether you insist,

25   plaintiff, on moving forward, whether you'd like to move


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 11 of 14    11
     L32KWESC

1    forward more on the damage calculation or on this new

2    breach-of-contract issue.        I'm going to bring you back in five

3    minutes, without warning.        I just want to hear what, if

4    anything, you've been able to reach.        Okay?

5               (Recess)

6               THE COURT:    Mr. Costigan, it's your case.     What did

7    you decide?    What have you been able to work out with defense

8    counsel?

9               MR. COSTIGAN:    We discussed it.    Wesco's position is

10   that it would make sense to proceed with discovery of PSG

11   first, which would have the benefit, somewhat at least, of

12   narrowing the subpoenas.      PSG's position is that we should

13   focus solely on the subpoenas.

14              THE COURT:    Okay.    Just a minute.

15              (Pause)

16              THE COURT:    Mr. Shev or Mr. Regelmann, can you

17   respond?    Are there allegations in the complaint that actually

18   speak to this issue?

19              MR. SHEV:    Your Honor, this is Nathan Shev.

20              There are not allegations in the complaint that speak

21   to this issue.    The complaint is about the data that's needed,

22   or that plaintiffs say is needed, to complete a premium audit.

23   And it does not go into other alternative claims,

24   breach-of-contract claims or other state law claims.          That's

25   not part of the case.      So, PSG's view is that we should address


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 12 of 14   12
     L32KWESC

1    the case that we have.     Party discovery closed in 2019, so, our

2    view is what we've been saying all along — we've been trying to

3    address and resolve how to get the end client data, and we

4    should be focusing on getting that.

5              MR. COSTIGAN:    Your Honor, if I may address that —

6    this is Andrew Costigan — at the time that we filed our

7    complaint, the status between the parties was that we were

8    trying to audit PSG, and PSG just flat out refused.          We didn't

9    have anything like the amount of information that we have

10   today.   In particular, we wouldn't have known that we had the

11   issue that we have today, which is trying to obtain client

12   information from companies that were represented as PSG d/b/a's

13   but turned out to be just independent companies.

14             THE COURT:    Okay.   But I guess if the breach of

15   contract is the failure to pay premium, I'm just wondering

16   whether this is getting you into a motion to amend.

17             MR. COSTIGAN:    It likely is, your Honor, although

18   there is an impact on premium in that the insurance company, in

19   setting the premium -- there's a reason they ask the questions

20   on the application, because they are of some significance to

21   it, and there were two questions that related directly to this

22   issue, and PSG said, on both, it doesn't place its employees

23   with other companies.

24             THE COURT:    Okay, all right.

25             It looks like the parties for my 11:30 are on the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 13 of 14   13
     L32KWESC

1    line.   Here's what I'm going to need to do.       I'm not going to

2    put you in a huge time crunch, Mr. Costigan, but I would like

3    to see a three-page letter filed on the docket basically

4    setting forth your position whether you intend to file a motion

5    to amend the complaint.      Okay?

6              MR. COSTIGAN:    Yes.

7              THE COURT:    Because this is the discovery that you're

8    now seeking, which is not what we had been talking about

9    sometime ago, this is new to me.       So, three pages,

10   single-spaced letter, to be filed on the docket.         There will be

11   no discovery proceeding during this time.        Okay?

12             After I see the letter, I will take a look at the

13   complaint, take a look at your position, Mr. Costigan, and then

14   I think only after that will I either tell you to go forward

15   with your motion to amend or I might invite a short response

16   from defense counsel, but I'm not, at this moment, inviting a

17   response from defense counsel.       Okay?

18             Throughout this time, I direct you to keep the lines

19   of communication open.     If your views change at some point in

20   time, you can also write a letter into the Court and say, you

21   know what, we've discussed it, we've decided that we'd rather

22   proceed with the subpoenas instead of direct discovery from

23   PSG; that's fine, we'll have another conference, we'll talk

24   about the subpoenas.     So, I definitely encourage you to keep

25   the lines of communication open.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
     Case 1:18-cv-03771-PGG-OTW Document 84 Filed 03/09/21 Page 14 of 14       14
     L32KWESC

1              I also wanted to say that I am also available to have

2    further settlement conferences, but right now it seems like

3    there is a fundamental disagreement about the direction the

4    parties should be taking going forward, and I'd like to have

5    that resolved or figured out before we start spending big

6    dollars on discovery.     Okay?

7              MR. COSTIGAN:    Yes, yes, your Honor.

8              THE COURT:    Okay, Mr. Costigan, how much time do you

9    need to write that letter?

10             MR. COSTIGAN:    May I have until March 9?

11             THE COURT:    Sure, not a problem.     March 9th.

12             No response is due from defendants at this time.            I

13   will take a look at what the letter says.        And then look for an

14   order on the docket.     Okay?

15             MR. COSTIGAN:    Yes.    Thank you, your Honor.

16             MR. SHEV:    Thank you, your Honor.

17             THE COURT:    Thank you very much.     We are adjourned.

18                                     * * *

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
